Title: To Thomas Jefferson from Charles Scott, December 1780
From: Scott, Charles
To: Jefferson, Thomas



Sir
Hadrels Point Decr 80

I am unhappy to inform Your Excellency of the Distressed Situation of our troop prisoners at this place, for want of Clothing and Necessaries. The Very long delay I have no doubt has been occasioned by Some unforeseen Circumstances, perhaps the probability of a General Exchange of prisoners. However I hope the latter is not the reason why the Supplies are not Sent on, for Wear we Exchangd tomorrow we Could not Move without Much Injury to the Troops which might Probabily be Charged to Some other Cause unjustly. I have not time to write Your Excellency so fully on this Subject as I wish. This will be handed You by Colo. [Burgess] Ball who will Point out to You our Situation more Clearly.
I have the Honor to be Sir Your obt. Servt.,

Chs. Scott

